Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 11/30/20, 07/02/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 07/02/20.  These drawings are acceptable.

Allowable Subject Matter
3.	Claims 1-27 are allowed.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 12, and 16. 
5.          As claims 1, 12, 16, the prior art of record taken alone or in combination, fails to disclose or render obvious an overlay metrology system/method, comprising extract a set of principle components from the one or more quality metrics using principle component analysis (PCA); generate input data, wherein the input data comprises a subset of the set of principle components, and each principle component in the subset has a variance higher than a threshold variance; input the input data into an input matrix of a supervised machine learning algorithm to train a predictive model; and identify, in an output vector of the predictive model, at least one of 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
December 29, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877